Appeal by the employer and his carrier from a decision of the Workmen’s Compensation Board which denied a claim for reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law. On June 10, 1958 claimant, a farm machinery mechanic, sustained an accidental injury in the nature of a Colies’s fracture of the left wrist and a secondary capsulitis of the left shoulder. Thereafter a east applied to his left arm was worn for about 12 weeks. He returned to work on September 3. A schedule award for 20% loss of use of his left arm was made on December 16, 1959. On October 10, 1958 while in the same employ claimant sustained a second compensable injury resulting in the evisceration of the right eye for the loss of which a schedule award was thereafter made. The board found that the employer did not have knowledge of the existence of a prior permanent physical impairment when he continued claimant in his employ for the period between the first and second injuries. Upon the crucial issue of knowledge (Matter of Zyla v. Juilliard & Co., 277 App. Div. 604) the board was not bound to regard as conclusive the lay opinion evidence of the employer which transcended the prescience of the attending physician who between June 11, 1958 and February 3,1959 filed five reports in which he persistently stated that no permanent defect would result from the first injury. Taking the record as a whole there is in our view substantial evidence to support the board’s determination. (Matter of Connors v. Haywood Floor Co., 14 A D 2d 947; Matter of Vance v. Ormsby, 6 A D 2d 960; Matter of Weinberger v. Zeibert & Sons, 2 A D 2d 908; Matter of Weller v. Imperial Paper & Color Corp., 286 App. Div. 896.) Decision unanimously affirmed, with costs to respondent, Special Disability Fund. Present — Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ.